EXHIBIT 10.3

PLEDGE AGREEMENT
(Borrower)

This PLEDGE AGREEMENT (as the same may from time to time be amended, restated or
otherwise modified, this "Agreement") is made effective as of the 22nd day of
September, 2015, by S&W SEED COMPANY, a Nevada corporation ("Pledgor"), in favor
of KEYBANK NATIONAL ASSOCIATION, a national banking association ("Lender").

1. Recitals.

Pledgor is entering into that certain Credit and Security Agreement, dated as of
September 22, 2015, with Lender (as the same may from time to time be amended,
restated or otherwise modified, the "Credit Agreement").

Pledgor deems it to be in the direct pecuniary and business interests of Pledgor
that it obtain from Lender the Commitment, as defined in the Credit Agreement,
and the Loans and Letters of Credit, provided for in the Credit Agreement.

Pledgor understands that Lender is willing to enter into the Credit Agreement
and grant the financial accommodations provided for in the Credit Agreement only
upon certain terms and conditions, one of which is that Pledgor grant to Lender
a security interest in the Collateral, as hereinafter defined, and this
Agreement is being executed and delivered in consideration of Lender entering
into the Credit Agreement and each financial accommodation granted to Pledgor by
Lender, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged.

2. Definitions. Except as specifically defined herein, (a) capitalized terms
used herein that are defined in the Credit Agreement shall have their respective
meanings ascribed to them in the Credit Agreement, and (b) unless otherwise
defined in the Credit Agreement, terms that are defined in the U.C.C. are used
herein as so defined. As used in this Agreement, the following terms shall have
the following meanings:

"Collateral" means, collectively, (a) the Pledged Securities and each addition,
if any, thereto and each substitution, if any, therefor, in whole or in part,
(b) the certificates representing the Pledged Securities, if any, and (c) the
dividends, cash, instruments and other property distributed in respect of and
other proceeds of any of the foregoing.

"Event of Default" means an event or condition that constitutes an Event of
Default, as defined in Section 6.1 hereof.

"Obligations" means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by Pledgor to Lender (or an affiliate of Lender)
pursuant to the Credit Agreement and the other Loan Documents, and includes the
principal of and interest on all Loans, and all obligations of any Credit Party
pursuant to Letters of Credit; (b) each renewal, extension, consolidation or
refinancing of any of the foregoing, in whole or in part; (c) the commitment and
other fees, and any prepayment fees, payable pursuant to the Credit Agreement

--------------------------------------------------------------------------------



or any other Loan Document; (d) all obligations and liabilities of any Company
now existing or hereafter incurred under, arising out of, or in connection with
any Hedge Agreement with Lender (or an affiliate of Lender); (e) every other
liability, now or hereafter owing to Lender (or any affiliate of Lender) by any
Company or Pledgor, and includes, without limitation, every liability, whether
owing by only Pledgor or by Pledgor with one or more others in a several, joint
or joint and several capacity, whether owing absolutely or contingently, whether
created by note, overdraft, guaranty of payment or other contract or by
quasi-contract, tort, statute or other operation of law, whether incurred
directly to Lender (or such affiliate) or acquired by Lender (or such affiliate)
by purchase, pledge or otherwise and whether participated to or from Lender (or
such affiliate) in whole or in part; and (f) all Related Expenses; provided that
Obligations of a Credit Party shall not include Excluded Swap Obligations owing
from such Credit Party.

"Pledged Securities" means all of the shares of capital stock or other equity
interest of a Subsidiary of Pledgor, whether now owned or hereafter acquired or
created, and all proceeds thereof; provided that Pledged Securities shall
exclude (a) shares of capital stock or other equity interests of any Foreign
Subsidiary that is not a first-tier Foreign Subsidiary, and (b) shares of voting
capital stock or other voting equity interests in any first-tier Foreign
Subsidiary in excess of sixty-five percent (65%) of the total outstanding shares
of voting capital stock or other voting equity interest of such first-tier
Foreign Subsidiary. As of the Closing Date, the existing Pledged Securities are
listed on the attached Exhibit A.

3. Grant of Security Interest. In consideration of and as security for the full
and complete payment of all of the Obligations, Pledgor hereby agrees that
Lender shall at all times have, and hereby grants to Lender, a security interest
in all of the Collateral. For the better protection of Lender hereunder, Pledgor
has executed appropriate transfer powers, in the form of the attached Exhibit B,
with respect to the Pledged Securities and, concurrently herewith, is depositing
the Pledged Securities and the aforesaid transfer powers with Lender. Pledgor
authorizes Lender, at any time after the occurrence of an Event of Default, to
transfer the Pledged Securities into the name of Lender or Lender's nominee, but
Lender shall be under no duty to do so. Notwithstanding any provision or
inference herein or elsewhere to the contrary, Lender shall have no right to
vote the Pledged Securities at any time unless and until an Event of Default
shall have occurred and be continuing.

4. Representations and Warranties. Pledgor hereby represents and warrants to
Lender as follows:

4.1. Pledgor is the legal record and beneficial owner of, and has good and
marketable title to, the Pledged Securities, and the Pledged Securities are not
subject to any pledge, lien, mortgage, hypothecation, security interest, charge,
option, warrant or other encumbrance whatsoever, nor to any agreement purporting
to grant to any third party a security interest in the property or assets of
Pledgor that would include such Pledged Securities, except the security interest
created by this Agreement or otherwise securing only Lender.

4.2. All of the Pledged Securities have been duly authorized and validly issued,
and are fully paid and non-assessable.

2

--------------------------------------------------------------------------------



4.3. Pledgor has full power, authority and legal right to pledge all of the
Pledged Securities pursuant to the terms of this Agreement.

4.4. No consent, license, permit, approval or authorization, filing or
declaration with any Governmental Authority, and no consent of any other Person,
is required to be obtained by Pledgor in connection with the pledge of the
Pledged Securities hereunder, that has not been obtained or made, and is not in
full force and effect.

4.5. Subject to the provisions of the Intercreditor Agreement, the pledge,
assignment and delivery of the Pledged Securities hereunder creates a valid
first lien on, and a first perfected security interest in, the Pledged
Securities and the proceeds thereof. Other than pursuant to this Agreement and
except as set forth in the Intercreditor Agreement, Pledgor has not granted any
other liens on, or security interests in, the Pledged Securities.

4.6. The Pledged Securities constitute (a) sixty-five percent (65%) of the total
combined voting power of all classes of equity interests or stock of each
first-tier Foreign Subsidiary of Pledgor, (b) one hundred percent (100%) of the
non-voting equity interests or stock of each first-tier Foreign Subsidiary of
Pledgor, and (c) one hundred percent (100%) of the outstanding capital stock or
other equity interest owned by Pledgor of each Domestic Subsidiary of Pledgor.

4.7. Pledgor fully anticipates that the Obligations will be repaid without the
necessity of selling the Pledged Securities.

4.8. Pledgor has received consideration that is the reasonably equivalent value
of the obligations and liabilities that Pledgor has incurred to Lender. Pledgor
is not insolvent, as defined in any applicable state or federal statute, nor
will Pledgor be rendered insolvent by the execution and delivery of this
Agreement to Lender or any other documents executed and delivered to Lender in
connection herewith. Pledgor is not engaged or about to engage in any business
or transaction for which the assets retained by Pledgor are or will be an
unreasonably small amount of capital, taking into consideration the obligations
to Lender incurred hereunder. Pledgor does not intend to, nor does it believe
that it will, incur debts beyond Pledgor's ability to pay such debts as they
mature.

4.9. If the Pledged Securities are "restricted securities" within the meaning of
Rule 144, or any amendment thereof, promulgated under the Securities Act of
1933, as amended (the "Securities Act"), as determined by counsel for Pledgor,
Pledgor further represents and warrants that (a) Pledgor has been the beneficial
owner of the Pledged Securities for a period of at least one year prior to the
date hereof, (b) the full purchase price or other consideration for the Pledged
Securities has been paid or given at least one year prior to the date hereof,
and (c) Pledgor does not have a short position in or any put or other option to
dispose of any securities of the same class as the Pledged Securities or any
other securities convertible into securities of such class.

3

--------------------------------------------------------------------------------



5. Additional Covenants of Pledgor.

5.1. Pledgor covenants and agrees to defend the right, title and security
interest of Lender in and to the Pledged Securities and the proceeds thereof,
and to maintain and preserve the lien and security interest provided for by this
Agreement against the claim and demands of all Persons, so long as this
Agreement shall remain in effect.

5.2. Except as expressly permitted by the Credit Agreement, Pledgor covenants
and agrees not to sell, assign, transfer, exchange or otherwise dispose of, or
grant any option with respect to, or create, incur or permit to exist any
pledge, lien, mortgage, hypothecation, security interest, charge, option or any
other encumbrance with respect to any of the Pledged Securities, or any interest
therein, or any proceeds thereof, except for the lien and security interest
provided for by this Agreement and any security agreement securing only Lender.

5.3. Pledgor covenants and agrees (a) to cooperate, in good faith, with Lender
and to do or cause to be done all such other acts as may be necessary to enforce
the rights of Lender under this Agreement, (b) not to take any action, or to
fail to take any action that would be adverse to the interest of Lender in the
Collateral and hereunder, and (c) to make any sale or sales of any portion or
all of the Pledged Securities valid and binding and in compliance with any and
all applicable laws, regulations, orders, writs, injunctions, decrees or awards
of any and all courts, arbitrators or governmental instrumentalities, domestic
or foreign, having jurisdiction over any such sale or sales at Pledgor's
expense.

6. Events of Default and Remedies.

6.1. The occurrence of an Event of Default, as defined in the Credit Agreement,
shall constitute an Event of Default.

6.2. Lender shall at all times have the rights and remedies of a secured party
under the U.C.C. and the Ohio Revised Code as in effect from time to time, in
addition to the rights and remedies of a secured party provided elsewhere within
this Agreement, any Note or any other Loan Document, or otherwise provided in
law or equity.

6.3. Upon the occurrence of an Event of Default hereunder, Lender, in its
discretion, but subject to the provisions of the Intercreditor Agreement, may
sell, assign, transfer and deliver any of the Collateral, at any time, or from
time to time. No prior notice need be given to Pledgor or to any other Person in
the case of any sale of Collateral that Lender determines to be declining
speedily in value or that is customarily sold in any securities exchange,
over-the-counter market or other recognized market, but in any other case Lender
shall give Pledgor no fewer than ten days prior notice of either the time and
place of any public sale of the Collateral or of the time after which any
private sale or other intended disposition thereof is to be made. Pledgor waives
advertisement of any such sale and (except to the extent specifically required
by the preceding sentence) waives notice of any kind in respect of any such
sale. At any such public sale, Lender may purchase the Collateral, or any part
thereof, free from any right of redemption, all of which rights Pledgor hereby
waives and releases. After deducting all Related Expenses, and after paying all
claims, if any, secured by liens having precedence over this Agreement, Lender
may apply the net proceeds of each such sale to or toward the payment of the
Obligations, whether or not then due, in such order and by such division as
Lender in its sole discretion may deem

4

--------------------------------------------------------------------------------



advisable. Any excess, to the extent permitted by law, shall be paid to Pledgor,
and the obligors on the Obligations shall remain liable for any deficiency. In
addition, Lender shall at all times have the right to obtain new appraisals of
Pledgor or the Collateral, the cost of which shall be paid by Pledgor.

7. Power of Attorney. Pledgor hereby authorizes and empowers Lender to make,
constitute and appoint any officer or agent of Lender as Lender may select, in
its exclusive discretion, as Pledgor's true and lawful attorney-in-fact, with
the power to endorse Pledgor's name on all applications, documents, papers and
instruments necessary for Lender to take actions with respect to the Collateral
after the occurrence of an Event of Default, including, without limitation,
actions necessary for Lender to assign, pledge, convey or otherwise transfer
title in or dispose of the Collateral to any Person or Persons. Pledgor hereby
ratifies all that such attorney shall lawfully do or cause to be done by virtue
hereof. This power of attorney shall be irrevocable for the life of this
Agreement.

8. Costs and Expenses. If Pledgor fails to comply with any of its obligations
hereunder, Lender may do so in the name of Pledgor or Lender, but at Pledgor's
expense, and Pledgor hereby agrees to reimburse Lender in full for all expenses,
including reasonable attorneys' fees, incurred by Lender in protecting,
defending and maintaining the Collateral. Without limiting the foregoing, any
and all fees, costs and expenses, of whatever kind or nature, including the
reasonable attorneys' fees and expenses incurred in connection with the filing
or recording of any documents (including all taxes in connection therewith) in
public offices, the payment or discharge of any taxes, maintenance fees,
encumbrances or otherwise protecting, maintaining or preserving the Collateral,
or in defending or prosecuting any actions or proceedings arising out of or
related to the Collateral, shall be borne and paid by Pledgor upon request of
Lender.

9. Notice. All notices, requests, demands and other communications provided for
hereunder shall be in writing and, if to Pledgor, mailed or delivered to it,
addressed to it at the address specified on the signature page of the Credit
Agreement, if to Lender, mailed or delivered to it, addressed to the address of
Lender specified on the signature page of the Credit Agreement, or, as to each
party, at such other address as shall be designated by such party in a written
notice to each of the other parties. All notices, statements, requests, demands
and other communications provided for hereunder shall be deemed to be given or
made when delivered (if received during normal business hours on a Business Day,
such Business Day, or otherwise the following Business Day) or two Business Days
after being deposited in the mails with postage prepaid by registered or
certified mail, addressed as aforesaid, or sent by facsimile or electronic
communication, in each case of facsimile or electronic communication, with
telephonic confirmation of receipt. All notices pursuant to any of the
provisions hereof shall not be effective until received.

10. No Waiver or Course of Dealing. No course of dealing between Pledgor and
Lender, nor any failure to exercise, nor any delay in exercising, on the part of
Lender, any right, power or privilege hereunder or under any of the Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or thereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

5

--------------------------------------------------------------------------------



11. Remedies Cumulative. Each right, power or privilege specified or referred to
in this Agreement is in addition to any other rights, powers and privileges that
Lender may have or acquire by operation of law, by other contract or otherwise.
Each right, power or privilege may be exercised by Lender either independently
or concurrently with other rights, powers and privileges and as often and in
such order as Lender may deem expedient. All of the rights and remedies of
Lender with respect to the Collateral, whether established hereby or by the Loan
Documents, or by any other agreements or by law shall be cumulative and may be
executed singularly or concurrently.

12. Severability. The provisions of this Agreement are severable, and, if any
clause or provision shall be held invalid and unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

13. Modifications. This Agreement may be amended or modified only by a writing
signed by Pledgor and Lender. No waiver or consent granted by Lender in respect
of this Agreement shall be binding upon Lender unless specifically granted in
writing, which writing shall be strictly construed.

14. Assignment and Successors. This Agreement shall not be assigned by Pledgor
without the prior written consent of Lender. This Agreement shall be binding
upon Pledgor and the successors and permitted assigns of Pledgor, and shall
inure to the benefit of and be enforceable and exercisable by Lender and its
successors and assigns. Any attempted assignment or transfer without the prior
written consent of Lender shall be null and void.

15. Entire Agreement. This Agreement integrates all of the terms and conditions
with respect to the Collateral and supersedes all oral representations and
negotiations and prior writings, if any, with respect to the subject matter
hereof.

16. Headings; Execution. The headings and subheadings used herein are for
convenience of reference only and shall be ignored in interpreting the
provisions of this Agreement. This Agreement may be executed by facsimile or
other electronic signature, which, when so executed and delivered, shall be
deemed to be an original.

6

--------------------------------------------------------------------------------



17. Governing Law; Submission to Jurisdiction. The provisions of this Agreement
and the respective rights and duties of Pledgor and Lender hereunder shall be
governed by and construed in accordance Ohio law, without regard to principles
of conflicts of laws that would result in the application of the law of any
other state. Pledgor hereby irrevocably submits to the non-exclusive
jurisdiction of any Ohio state or federal court sitting in Cleveland, Ohio, over
any action or proceeding arising out of or relating to this Agreement, any Loan
Document or any Related Writing, and Pledgor hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such Ohio state or federal court. Pledgor hereby irrevocably waives, to the
fullest extent permitted by law, any objection it may now or hereafter have to
the laying of venue in any such action or proceeding in any such court as well
as any right it may now or hereafter have to remove such action or proceeding,
once commenced, to another court on the grounds of FORUM NON CONVENIENS or
otherwise. Pledgor agrees that a final, nonappealable judgment in any such
action or proceeding in any state or federal court in the State of Ohio shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

[Remainder of page intentionally left blank.]

11903623.2

 

 

7

--------------------------------------------------------------------------------



JURY TRIAL WAIVER. PLEDGOR, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, BETWEEN PLEDGOR AND LENDER, ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Pledge
Agreement as of the date first set forth above.

 

S&W SEED COMPANY

By: /s/ Matthew K. Szot
Matthew K. Szot
Executive Vice President of Finance and
Administration and Chief Financial Officer

 

 

 

Signature Page to
Pledge Agreement

 

--------------------------------------------------------------------------------



EXHIBIT A

PLEDGED SECURITIES

Name of Subsidiary

Jurisdiction of
Subsidiary

Number of
Shares

Certificate
Number

Ownership
Percentage

Seed Holding, LLC

 

Nevada

N/A

N/A

100%

Stevia California, LLC

 

California

N/A

N/A

100%

S&W Seed Australia Pty Ltd

 

Australia

[__]

[__]

100%*

*100% of non-voting shares and equity interests and 65% of voting shares or
equity interest of each first-tier Foreign Subsidiary constitute Pledged
Securities

 

 

E-1

--------------------------------------------------------------------------------



EXHIBIT B

FORM OF STOCK TRANSFER POWER

FOR VALUE RECEIVED, __________________________________ hereby sells, assigns and
transfers unto ___________________ (_______) Shares of the
_________________________ Capital Stock of
___________________________________________ standing in ___________ name on the
books of said corporation and represented by Certificate No. _________ herewith
and does hereby irrevocably constitute and appoint
______________________________ attorney to transfer the said stock on the books
of the within named corporation with full power of substitution in the premises.

 

 

 

Date: _________________________

S&W SEED COMPANY

 

By: ________________________________

Title: ___________________________________

 

E-2

--------------------------------------------------------------------------------



 